Lundberg Stratton, J.,
dissenting. I dissent from the majority’s decision on actually suspending respondent for one year. Since the respondent seems to have recovered and turned his life around, is in full compliance with all payment of fines and CLE, and believed, mistakenly, that he was entitled to resume practice, I believe we gain nothing by removing respondent from practice. The respondent has had no other disciplinary complaint during those seven years. I believe we should suspend the two years and place respondent on probation with the condition that he keep current with all CLE requirements. Therefore, I respectfully dissent from the sanction imposed by the majority.
Pfeifer, J., concurs in the foregoing dissenting opinion.